                                       Case 3:88-cv-02779-WHA Document 949 Filed 08/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   COLLEEN MARY ROHAN, ex rel.
                                       OSCAR GATES,
                                  11                                                        No. C 88-02779 WHA
                                                      Petitioner,
                                  12
Northern District of California




                                                                                            DEATH PENALTY CASE
                                               v.
 United States District Court




                                  13
                                       RON BROOMFIELD, Acting Warden                        ORDER
                                  14   San Quentin State Prison,
                                  15                  Respondent.

                                  16

                                  17        At the request of the parties, a status conference was held on August 4, 2021, during

                                  18   which the evidentiary hearing scheduled for August 16 and 17 was continued to

                                  19   October 25--27 and various deadlines relating to discovery in advance of the hearing were

                                  20   established. Petitioner has now filed a motion seeking clarification of the Court’s intent in

                                  21   light of certain docket text included in the minutes of the conference entered on the docket.

                                  22   In short, the deadlines set forth in the docket text were included because those deadlines —

                                  23   imposing a deposition cutoff and requiring disclosure of expert reports — were revised from

                                  24   earlier dates set by the Court before hearing argument from the parties. Specifically, due to

                                  25   concerns expressed by both parties, the deadline for expert reports was moved from August 31

                                  26   to September 24, and the deadline for completion of all depositions was moved to October 15.

                                  27   Other deadlines established at the conference, including disclosure of witnesses and intended

                                  28
                                       Case 3:88-cv-02779-WHA Document 949 Filed 08/11/21 Page 2 of 2




                                   1   subpoenas and identification of witnesses a party wishes to depose, were not amended in view

                                   2   of the parties’ argument and therefore remain binding.

                                   3        Accordingly, to the extent set forth in this Order, Petitioner’s Motion for Clarification of

                                   4   August 4, 2021 Minute Order (Docket No. 946) is GRANTED. Respondent has complied with

                                   5   the deadline for providing a list of his proposed witnesses and identifying those individuals or

                                   6   entities he intends to subpoena. See Docket No. 948. Petitioner shall do the same within

                                   7   twenty-four hours of the entry of this order so that the parties may continue their preparation

                                   8   for the hearing.

                                   9

                                  10        IT IS SO ORDERED.

                                  11

                                  12   Dated: August 11, 2021.
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                WILLIAM ALSUP
                                  15                                                            UNITED STATES DISTRICT JUDGE
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
